Evans, P. J,
A landlord levied a distress warrant on a soda fountain, which was claimed by one who had sold it to the tenant under a written contract retaining title thereto until the purchase-money was paid. The reserved-title note was not recorded within thirty days of its date, but was recorded before the levy of the distress warrant. The evidence showed a complete rescission of the contract of sale, and a surrender of the soda fountain by the tenant to the claimant prior to the levy. Held, that it was not error to direct a verdict for the claimant.

Judgment affirmed.


All the Justices concur: